WARNER, J.,
concurring.
The 4306th section of the Code declares that “any person who shall, without provocation, use to or of another and in his presence opprobrious words or abusive language tending to cause a breach of the peace, or who shall, in like manner, use obscene and vulgar language in the presence of a female, shall be guilty of a misdemeanor and on conviction be punished,” etc. The following words, spoken by the defendant to, and in the presence of a female, without provocation, “Will *282you go to bed with me ?” was obscene and vulgar language within the meaning of the statute. The intention of the defendant who used the language, and the purpose for which he used it when addressed to a female, constitutes the offense; and the language used by the defendant, with the intention and for the purpose for which he used it, when addressed to Mrs. Sanders, a married lady, was both obscene and vulgar, and such, in my judgment, is the fair interpretation to be given to the language. The intention of the defendant in using the language, as well as the purpose for which he used it, necessarily makes it both obscene and vulgar on his part, when addressed to any decent female, and he should not be allowed to protect himself under the mere form of words used by him, when he intended to convey by the use of them an obscene and vulgar proposition.